COBB, Judge.
The only issue on this appeal is whether the appeals referee and Unemployment Appeals Commission erred in finding that the unemployment compensation claimant, William J. Bogle, was properly discharged for misconduct. Section 443.036(26), Fla.Stat. (1993).
The decision of the appeals referee affirmed the claim examiner’s denial of benefits. The referee found that Bogle violated policy by “smoking in front of inmates” and by “entering an inmate’s cell without a backup.” The Unemployment Appeals Commission affirmed.
After a complete review of the record, we find that the appeals referee erred in concluding that Bogle violated the so-called backup policy. Given all the conflicting testimony, there could be no reasonable consensus as to what the policy was on July 30, 1993.
Accordingly, we reverse the order of the Unemployment Appeals Commission and remand for a redetermination based only upon the smoking violation.
REVERSED AND REMANDED.
W. SHARP and DIAMANTIS, JJ., concur.